NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1196

ASHLEY FURNITURE V. US 2

Appeal from the United States Court of International
Trade in consolidated case no. 07-CV-0323, Judge Timo-
thy C. Stanceu.

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defenclants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendcznt-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPAN`Y, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of Internationa1
Trade in case no. 08-CV-0302, Judge Timothy C. Stanceu.

3 ASHLEY FURNITU`R.E V. US

FURNITURE BRANDS INTERNATIONAL, INC.,
Plaintiff-Appellant,

V.

UNITED STATES
Defendant-Appellee,
AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
BASSETT FURNITURE COMPANY, INC.,
Defendants-Appellees.

2012-1059

Appeal from the United States Court of International
Trade in case no. 07-CV-0026, Judge Timothy C. Stanceu.

STANDARD FURNITURE
MANUFACTURING CO., INC.,
Plointiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,
AND

INTERNATIONAL TRADE COMMISSION,

ASHLEY FURNITU'RE V. US 4

Defen.dant-Appellee,
AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPAN`Y, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1230

Appeal from the United States Court of International
Trade in consolidated case no. 07-CV-0028, Judge Timo-
thy C. Stanceu.

SCHAEFFLER GROUP USA, INC.
Plaintiff-Appellant,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

THE TIMKEN COMPANY AND MPB
CORPORATION,

5 ASHLEY FURNITUR,E V. US

Defendants-Appellees.

2012-1269

Appeal from the United States Court of Internationa1
Trade in consolidated case no. 06-CV-0432, Judge Gregory
W. Carman.

ORDER

The court considers whether Ashley Furniture Indus-
tries, Inc. v. United Stotes, 2012-1196 and Ethan Allen
Global, Inc. 1). United Stcztes, 2012-1200 should be treated
as companion cases and whether the remainder of the
above-captioned cases should be stayed pending Ashley
Furniture and Ethan Allen.

The court notes that these cases involve related ar-
guments regarding the constitutionality of certain provi-
sions of the Continued Dumping and Subsidy Offset Act
(CDSOA) and this court’s decision in SKF USA, Inc. v.
U.S. Customs and Border Protection, 556 F.3d 1337 (Fed.
Cir. 2009). Under the circumstances, the court deems it
appropriate for Ethan, Allen and Ashley Furniture to be
treated as companion cases for purposes of oral argument
and be heard before the same merits panel. The remain-
der of the above-captioned cases are stayed pending
issuance of the mandate in Ashley Furniture, 2012-1196
and Ethcm Allen, 2012-1200.

Accordingly,
IT Is ORDERED THAT;

(1) Ashley Furniture, 2012-1196 and Ethan Allen,
2012-1200 are designated companion cases for purposes of
oral argurnent, and will be argued together before the
same merits panel.

ASHLEY FURNITU`RE V. US

6

(2) The briefing in appeal nos. 2012-1059, 2012-1230,
and 2012-1269 is stayed pending issuance of the man-
dates in Ashley Furniture, 2012-1196 and Ethan Allen,
2012-1200. Within 14 days thereof, the appellants in each
of appeal nos. 2012-1059, 2012-1230, and 2012-1269 are
directed to inform this court concerning how they believe
their appeals should proceed. The other parties may also

respond within that time.

(3) A copy of this order will be forwarded to the mer-
its panel in appeal nos. Ashley Furniture, 2012-1196 and

Ethan Allen, 2012-1200.

HAY 08 2012
Date

cc: J0seph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.

Jessica R. Toplin, Esq.
David W. DeBruin, Esq.
Craig A. Lewis, Esq.
Max F. Schutzman, Esq.
Terence P. Stewart, Esq.

s23

Foa THE CoURT

/s/ J an Horbaly

J an Horbaly

Clerk

U.S. CUUR`||':(IJ|I?§\PFEALS FUR
THE FEDERAL CIHCUIT
HAY U 8 2012
JAN HURBALY
CLERK